DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The Preamble(s) of Claims 1-8 and 10 recite “Portable jobsite equipment comprising:” or “The portable jobsite equipment of Claim (1, 2, 3, etc.); respectively.  Claims 16-20 recite “Outdoor power equipment comprising:” or “The outdoor power equipment of Claim (16, 17, etc.) comprising:”.  The MPEP2111.02(II) states “During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether or not the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art…..To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997)”.  In the instant claims, the preamble’s recite an intended use of the limitations recited in the body of the claim(s).  Further, the body of the claim fully and intrinsically sets forth all the limitations of the claimed invention (i.e. a generator comprising an internal combustion engine, an alternator, and a control unit configured to perform functions (Claims 1-8 and 10) and an internal combustion engine and a control unit configured to perform functions.) as such the preamble “is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999).”.   

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claim17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites: wherein the electronic control unit deactivates at least one of the first cylinder and the second cylinder based on an indication that the measured current draw is less than a predetermined percentage of the power rating of the generator.  Claim 16, upon which Claim 17 depends does not disclose determination of a measured current draw or power rating of the generator.  As a result there is insufficient antecedent basis for these limitations in the claim such that the claim scope is unclear/indefinite.  For the purpose of examination over the prior art the claim will be construed as wherein the electronic control unit deactivates at least one of the first cylinder and the second cylinder based on an indication that a measured current draw is less than a predetermined percentage of a power rating of the generator.  Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-5, 16 and 19-20 is rejected under 35 U.S.C. 102a1 as being anticipated by Staley et al. (U.S. 2014/0163839A1).  Staley discloses power equipment comprising an internal combustion engine (Fig. 3, 102), alternator (Fig. 3, 222), and electronic control module (ECM; Fig. 2, 114)) configured to selectively deactivate a plurality of cylinders (e.g. half of the cylinders; ¶0011).  A disclosed embodiment is a 4-cylinder engine and therefore two cylinders are selectively deactivated (by halting spark ignition, fuel delivery, opening/closing of the cylinder intake valves; or any combination thereof.  See ¶0004; ¶0031) based on the overall load being driven by the engine.  The ECM continuously determines a maximum possible torque (i.e. load) that the engine is permitted to generate while operating with two cylinders deactivated and compares this maximum possible load to a continuously determined required total torque based on the total amount of load(s) acting on the engine. (See ¶0049-0050; Fig. 4)  If the total required torque (load) is less than the maximum possible torque; then the ECM is configured to deactivate (or maintain deactivation of) two cylinders.  If at any time the total torque required for the current state of operation exceeds the maximum possible torque (i.e. load) that the engine can provide in the deactivated operation mode; then the ECM is configured to return ALL a level of electrical demand (to determine a load on the alternator or generator), and/or other loads on the accessory belt 204. In one example, the torque modifier module 252 may compare the electrical demand to a predetermined electrical demand such as 50%.”; ¶0049).  Therefore the ECM bases the determination of whether or not to deactivate a plurality of cylinders based at least in part on the instantaneous electrical demand of the vehicle/engine system.  It flows naturally from the disclosure that any increase (or decrease) in the electrical power demand of the vehicle system will directly influence the decision by the ECM to activate/deactivate cylinders.  For example, in Staley, an increase in the electrical power demand correspondingly results in an increase in the required torque (load) on the engine (via the alternator which is driven by the crankshaft).  Alternatively, a decrease in electrical power demand correspondingly results in a decrease in required torque (load) on the engine (via the alternator which is driven by the crankshaft).  A sufficiently large increase in the electrical demand (, i.e. if electrical demand is greater than or equal to 50% capacity of the system; ¶0052, resulting in an sufficiently large increase in the required torque by the engine) increases the overall required torque of the engine beyond the maximum possible torque (load) that the engine can provide while operating in cylinder-deactivation mode.  As a result, the ECM instructs the engine to re-activate the two previously deactivated cylinders (by re-activating spark ignition, re-activating fuel delivery, re-activating opening/closing of the cylinder intake valves; or any combination thereof.  See ¶0004; ¶0031).  In the alternative, a sufficiently large decrease in the electrical demand (, i.e. if electrical by deactivating spark ignition, fuel delivery, opening/closing of the cylinder intake valves).

Regarding Claim 1, Staley teaches:
Portable jobsite equipment  (¶0026; “Referring now to FIG. 2, a functional block diagram of an example engine system 100 is presented. The engine system 100 of a vehicle includes an engine 102 that combusts an air/fuel mixture to produce torque based on driver input from a driver input module 104.”; Examiner notes that the disclosed vehicle system generates power, is portable, and is capable of being taken to and used on a ‘jobsite’.) comprising: a generator comprising an internal combustion engine (Fig. 1, item 102) and an alternator (Fig. 3, 222), wherein the internal combustion engine comprises: a first cylinder including a first spark plug configured to create a first electrical spark; a second cylinder including a second spark plug configured to create a second electrical spark (¶0027; “While the engine 102 includes multiple cylinders, for illustration purposes a single representative cylinder 118 is shown. For example only, the engine 102 may include 2, 3, 4, 5, 6, 8, 10, and/or 12 cylinders.”.  Additionally, each cylinder is configured with a spark plug.  “the engine 102 may be a spark-ignition engine, in which case a spark actuator module 126 energizes a spark plug 128 in the cylinder 118 based on a signal from the ECM 114, which ignites the air/fuel mixture….The timing of the spark may be specified relative to the time when the piston is at its topmost position, which will be referred to as top dead center (TDC).  The spark actuator module 126 may be controlled by a timing signal specifying how far before or after TDC to generate the spark. Because piston position is directly related to crankshaft rotation, operation of the spark actuator module 126 may be synchronized with the position of the crankshaft. The spark actuator module 126 may halt provision of spark to deactivated cylinders or provide spark to deactivated cylinders.” (¶0030-¶0031); an electronic control unit (Fig. 2/4 item 114) configured to activate and deactivate at least one of the first cylinder and the second cylinder (¶0027; Fig. 2; “The ECM 114 may instruct a cylinder actuator module 120 to selectively deactivate some of the cylinders under some circumstances, as discussed further below, which may improve fuel efficiency.”); and a load source receiving supplied power from the generator (Fig. 3, items 222/214/218 all act as loads on the generator (i.e. engine) and receive power therefrom); wherein the electronic control unit activates one of the first cylinder and the second cylinder in response to a threshold increase of the load source (As noted above the ECM bases the determination of whether or not to deactivate a plurality of cylinders based at least in part on the instantaneous electrical demand of the vehicle/engine system.  It flows naturally from the disclosure that any increase (or decrease) in the electrical power demand of the vehicle system will directly influence the decision by the ECM to activate/deactivate cylinders.  For example, in Staley, an increase in the electrical power demand correspondingly results in an increase in load on the engine (via the alternator which is driven by the crankshaft).  Alternatively, a decrease in electrical power demand correspondingly results in a decrease in load on the engine )via the alternator which is driven by the crankshaft).  A sufficiently large increase in the electrical demand (, i.e. if electrical demand is greater than or equal to 50% capacity of the system; ¶0052, resulting in an sufficiently large increase in the load on the engine) increases the overall load on the engine beyond the maximum possible torque (load) that the engine can provide while operating in cylinder-deactivation mode.  As a result, the ECM instructs the engine to re-activate the two previously deactivated cylinders (by re-activating spark ignition, re-activating fuel delivery, re-activating opening/closing of the cylinder intake valves; or any combination thereof.  See ¶0004; ¶0031, ¶0049-0050).

Regarding Claim 2, Staley further teaches: wherein the electronic control unit comprises a sequencing control circuit configured to control timing of one or more spark plug firing events. (“the engine 102 may be a spark-ignition engine, in which case a spark actuator module 126 energizes a spark plug 128 in the cylinder 118 based on a signal from the ECM 114, which ignites the air/fuel mixture….The timing of the spark may be specified relative to the time when the piston is at its topmost position, which will be referred to as top dead center (TDC).  The spark actuator module 126 may be controlled by a timing signal specifying how far before or after TDC to generate the spark. Because piston position is directly related to crankshaft rotation, operation of the spark actuator module 126 may be synchronized with the position of the crankshaft. The spark actuator module 126 may halt provision of spark to deactivated cylinders or provide spark to deactivated cylinders.” (¶0030-¶0031).

Regarding Claim 3, Staley further teaches: wherein deactivating a cylinder comprises skipping one or more spark plug firing events. (¶0031; “The spark actuator module 126 may halt provision of spark to deactivated cylinders or provide spark to deactivated cylinders.”).

Regarding Claim 4, Staley further teaches: further comprising an auxiliary load source (Fig. 3, ¶0048 The accessory belt 204 may be used to drive one or more accessories. For example, the accessory belt 204 may be used to drive an A/C pulley 218, an alternator pulley 222 and/or one or more other accessories such as an air pump, a vacuum pump, and a power steering pump.”; loads other than the alternator load are sources of auxiliary load on the engine.) , wherein the electronic control unit activates one of the first cylinder and the second cylinder in response to detection of the auxiliary load source (¶0050-¶0052; the determination of whether or not the first/second cylinders are activated/deactivated is responsive to a detection of an auxiliary load source, for example the “A/C” being “on or off”).

Regarding Claim 5, Staley further teaches: wherein the electronic control unit (Fig. 2/4, ECM 114) comprises a sequencing control circuit configured to control timing of one or more spark plug firing events (“the engine 102 may be a spark-ignition engine, in which case a spark actuator module 126 energizes a spark plug 128 in the cylinder 118 based on a signal from the ECM 114, which ignites the air/fuel mixture….The timing of the spark may be specified relative to the time when the piston is at its topmost position, which will be referred to as top dead center (TDC).  The spark actuator module 126 may be controlled by a timing signal specifying how far before or after TDC to generate the spark. Because piston position is directly related to crankshaft rotation, operation of the spark actuator module 126 may be synchronized with the position of the crankshaft. The spark actuator module 126 may halt provision of spark to deactivated cylinders or provide spark to deactivated cylinders.” (¶0030-¶0031).; wherein in response to detection of removal of an auxiliary load (¶0050-¶0052, responsive to a determination that an auxiliary load has been removed, for example, A/C is turned off; and therefore load on the engine has been reduced, the ECM is configured to switch to deactivated cylinder operation when maximum torque under cylinder deactivation exceeds required torque), the sequencing control circuit increases an amount of one or more skipped spark plug firing events (i.e. transitions to deactivated cylinder operation).

Regarding Claim 16, Staley teaches: 
Outdoor power equipment (¶0026; “Referring now to FIG. 2, a functional block diagram of an example engine system 100 is presented. The engine system 100 of a vehicle includes an engine 102 that combusts an air/fuel mixture to produce torque based on driver input from a driver input module 104.”; Examiner notes that the disclosed system generates power and is capable of being used ‘outdoor’.) comprising: 
an internal combustion engine (Fig. 1, 102) comprising: 
a crankshaft (Fig. 1, ¶0028 “During each revolution of a crankshaft (not shown), two of the four strokes occur within the cylinder 118. Therefore, two crankshaft revolutions are necessary for the cylinder 118 to experience all four of the strokes.”) having a power takeoff (Fig. 3, crankshaft drives a plurality of devices in addition to driving the transmission of the vehicle), an engine block including a first cylinder and a second cylinder (¶0027; “While the engine 102 includes multiple cylinders, for illustration purposes a single representative cylinder 118 is shown. For example only, the engine 102 may include 2, 3, 4, 5, 6, 8, 10, and/or 12 cylinders.”.  Examine notes an engine ‘block’ is implicitly disclosed which contains the aforementioned cylinders in a manner well understood by persons of ordinary skill in the art at the time of applicant’s filing.), 
wherein the first cylinder comprises a first intake passage opened and closed by a first intake valve (¶0029; “During the intake stroke, air from the intake manifold 110 is drawn into the cylinder 118 through an intake valve 122.”), 
a first exhaust passage opened and closed by a first exhaust valve (¶0033; “During the exhaust stroke, the piston begins moving up from BDC and expels the byproducts of combustion through an exhaust valve 130.”), 
and wherein the second cylinder comprises a second intake passage opened and closed by a second intake valve (¶0029; “During the intake stroke, air from the intake manifold 110 is drawn into the cylinder 118 through an intake valve 122.”) and a second exhaust passage opened and closed by a second exhaust valve (¶0033; “During the exhaust stroke, the piston begins moving up from BDC and expels the byproducts of combustion through an exhaust valve 130.”); 
a first piston positioned within the first cylinder (¶0030; “During the compression stroke, a piston (not shown) within the cylinder 118 compresses the air/fuel mixture.”), 
wherein the first piston is configured to reciprocate in the first cylinder to drive the crankshaft (¶0028-¶0033; a piston in each cylinder reciprocates during the disclosed strokes and is connected to the crankshaft such that their reciprocation drives the crankshaft to rotate.);  24 4822-2936-6391.1Atty. Dkt. No.: 016831-0933 (PAT-1739-US-NP)
a second piston positioned within the second cylinder (¶0030; “During the compression stroke, a piston (not shown) within the cylinder 118 compresses the air/fuel mixture.”), wherein the second piston is configured to reciprocate in the second cylinder to drive the crankshaft (¶0028-¶0033; a piston in each cylinder reciprocates during the disclosed strokes and is connected to the crankshaft such that their reciprocation drives the crankshaft to rotate.); 
and an electronic control unit configured to deactivate at least one of the first cylinder and the second cylinder (¶0027; Fig. 2; “The ECM 114 may instruct a cylinder actuator module 120 to selectively deactivate some of the cylinders under some circumstances, as discussed further below, which may improve fuel efficiency.”) by closing at least one of the first intake valve, the first exhaust valve, the second exhaust valve, and the second intake valve (¶0004; “Deactivation of a cylinder may include deactivating the opening and closing of intake valves of the cylinder and halting  thereby preventing at least one of intake air from entering one of the first cylinder and the second cylinder (¶0027, deactivating opening/closing of the intake valves prevents intake air from entering a given cylinder) and exhaust gases from exiting one of the first cylinder and the second cylinder.

Regarding Claim 19 Staley further teaches:  wherein the electronic control unit comprises a sequencing control circuit configured to control timing of one or more spark plug firing events (“the engine 102 may be a spark-ignition engine, in which case a spark actuator module 126 energizes a spark plug 128 in the cylinder 118 based on a signal from the ECM 114, which ignites the air/fuel mixture….The timing of the spark may be specified relative to the time when the piston is at its topmost position, which will be referred to as top dead center (TDC).  The spark actuator module 126 may be controlled by a timing signal specifying how far before or after TDC to generate the spark. Because piston position is directly related to crankshaft rotation, operation of the spark actuator module 126 may be synchronized with the position of the crankshaft. The spark actuator module 126 may halt provision of spark to deactivated cylinders or provide spark to deactivated cylinders.” (¶0030-¶0031).

Regarding Claim 20, Staley further teaches: wherein deactivating a cylinder comprises skipping one or more spark plug firing events. (¶0031; “The spark actuator module 126 may halt provision of spark to deactivated cylinders or provide spark to deactivated cylinders.”).

Claim(s) 10-12 are rejected under 35 U.S.C. 102a1 as being anticipated by Gillett et al. (U.S. 4625123).  Gillett discloses “The present invention relates to a new and improved assembly for increasing engine stability and to a new and improved method therefor; and more In certain situations such as hospitals, nursing homes, construction sites, and recreational vehicles an auxiliary source of electricity is necessary. For example, in hospitals standby electrical power provided by engine-generator sets which include a diesel engine and a generator are necessary to provide electricity in emergency situations when normal power has been interrupted. In situations in which a source of electricity is not readily available such as at construction sites and with recreation vehicles, an engine-generator set provides necessary electricity to run equipment.” (Col. 1 line 19-29).  In other words Gillett discloses a portable jobsite (e.g. construction site) internal combustion engine generator set configured to selectively activate/deactivate a plurality of combustion cylinders based on detected load conditions.  Specifically, Gillett disclose that load is detected by a sensor.  “The load sensor 70 may be directly or inductively coupled to lines 16, 18 and 20 and measures power (watts) or current.” (Col. 4 line56+).  Fig. 2 illustrates a method of activating/deactivating a plurality of cylinders based on detected electrical current load sensed by electrical current sensor 70.  Examiner notes that the illustrated method selectively activates/deactivates cylinders based on comparison of the measured load (current) as a percentage of the power rating (i.e. rated load) of the generator.  For example, at low loads (less than 10% rate load) a plurality of cylinders (e.g. half) are deactivated.  In contrast, when the detected load increases to 20% of rated load (or greater) then all cylinders are activated (or re-activated).

Regarding Claim 10, Gillett teaches:  A generator comprising an internal combustion engine (Fig. 1 item 12) and an alternator (Fig. 1, item 14), wherein the internal combustion engine comprises a first cylinder and a second cylinder (Fig. engine operation in an engine-generator set includes a fuel supply and fuel lines to first and second banks of engine cylinders.”; Abstract); a current sensor (Fig. 1, item 70) configured to measure the current draw on the generator (““The load sensor 70 may be directly or inductively coupled to lines 16, 18 and 20 and measures power (watts) or current.” (Col. 4 line56+); and an electronic control unit (Fig. 1; “Although the switches 44 and 52 are illustrated as electro-mechanical switches operated by the coils 58 and 68, solid state switches such as transistors, silicon controlled switches or other appropriate devices may be used.”; Col. 4 line 60+) configured to activate and deactivate at least one of the first cylinder and the second cylinder based on the measured current draw of the generator (Fig. 2; responsive to variations in detected load the control system is configured to deactivate or reactivate cylinders as necessary.); wherein when the current draw is under a current threshold (Fig. 2, “load drops to less than 10% rated”), at least one of the first cylinder and the second cylinder is partially deactivated (Fig. 2, “Load sensor opens contact 52” and “Fuel valve de-energized engine runs on 6 cylinders”); wherein when the current draw is above the current threshold (Fig. 2, Runs on 6 cylinders until set turned off OR load increased to 20% rated where cycle resumes”, i.e. all 12 cylinders are activated/fueled/fired), the first cylinder and the second cylinder are active (Fig. 2, “engine runs on 12 cylinders”).
Regarding Claim 11, Gillett further teaches: wherein the electronic control unit deactivates at least one of the first cylinder and the second cylinder based on an indication that the measured current draw is less than a predetermined percentage of the power rating of the generator (Fig. 2; “Set continues to run on 12 cylinders until load drops to less than 10% rated”; Col. 5 line 24+ “At a first predetermined level (set point) or greater of the rated load for set 10, load sensor 70 energizes coil 68 to close switch 52. This first set point corresponds to an operational engine 12 under which engine 12 will run in a stable condition. In the preferred embodiment, it has been determined the first predetermined load for a Cummins VTA-1710-G2 engine is approximately 20% of the rated load. This level will be different for different engines and different models and is not intended to be limiting.” And “Engine 12 will continue to operate on all cylinders until a light load at operational speed is imposed. In this mode the load drops to or below a second predetermined level (set point). In the preferred embodiment this second set point is approximately 10% of the rated load. This level, as with the first predetermined level of 20%, is specific to the Cummins VTA-1710-G2 engine and may vary with different engines and models. Once load drops to approximately 10% of the rated load or below, load sensor 70 deenergizes coil 68 opening switch 54. Fuel valve 42 is closed, thus terminating flow of fuel to the second bank 30 of cylinders. In this operational speed, light load mode engine 12 operates on the cylinders in the first bank 26. The engine-generator set 10 runs in this condition until it is turned off or the load is increased above the first set point of approximately 20% of rated load whereupon the cycle resumes. The feature of load sensor 70 including two predetermined levels or set points (approximately 20% and 10%) provides the advantage of preventing the engine 12 from oscillating between operation on both banks of cylinders 26 and 30 and operation on only the first bank 26 which would occur if there were only one set point or predetermined level.”).

Regarding Claim 12, Gillett further teaches: wherein the electronic control unit activates one of the first cylinder and the second cylinder based on detection of a predetermined increase of the current draw on the generator  (Col. 5 line 24+ “At a first predetermined level (set point) or greater of the rated load for set 10, load sensor 70 energizes coil 68 to close switch 52. This first set point corresponds to an operational load on engine 12 under which engine 12 will run in a stable condition. In the preferred embodiment, it has been determined the first predetermined load for a Cummins VTA-1710-G2 engine is approximately 20% of the rated load. This level will be different for different engines and different models and is not intended to be limiting.”.  Also see Fig. 2, if rated load increases to 20% or more then previously deactivated cylinders are re-activated.)

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gillett et al. (U.S. 4625123) in view of Schechter (U.S. 5377631).
Regarding Claim 13, Gillett teaches all the elements of Claim 10 as indicated above.  Additionally, Gillett discloses “It has been found that instability often occurs in engines of the type best suited for engine-generator sets 10 during no load or light load situations and at start up. The present invention is directed to improving engine stability for engines such as the Cummins VTA-1710-G2 twelve cylinder diesel engine; however, any engine that may be used in engine-generator sets is within the scope of the present invention.” (Col. 3 line 51+).  In other words, Gillett indicates that any engine suitable for use in engine-generator sets was contemplated within the scope of the disclosure.  Additionally, Gillett discloses that any number of cylinders may be activated/deactivated depending on the given engine and the particular situation. “It is to be understood fewer 
However, Gillett does not explicitly teach: wherein the electronic control unit controls a firing control percentage to approximately match a load percentage on the generator by skipping one or more firing events in at least one of the first cylinder and the second cylinder.
Schechter discloses apparatus and methods for operating internal combustion engines with “skip-cycle operation”.  Specifically, “Skip-cycle operation of a four cycle engine, with selected cylinders deactivated in accordance with a predetermined schedule as a function of the change in load, provides opportunities for fuel economy and control of emissions. An engine with a camless valvetrain offers exceptional opportunities for implementation of skip-cycle strategies at part-load.” (Col. 1 lines 10-15) And “Strategies for operating a four cycle engine in skip-cycle manner include providing the engine with a valve control so that each intake and exhaust valve for each cylinder can be individually activated or deactivated essentially instantaneously to provide a skip-cycle pattern that varies as a function of the load……Further individual activation or deactivation of the fuel injectors and spark plugs enhances the skip cycle, unthrottled operation.” (Abstract).  Additionally, “The invention utilizes the essentially instantaneous action of a camless valvetrain together with other strategies including those described above to provide a four cycle engine with a variety of skip-cycle operations that improve fuel economy and engine efficiency while reducing emission output.” (Col. 1 line 56+).
wherein the electronic control unit (Fig. 1, 100) controls a firing control percentage to approximately match a load percentage (Fig. 2, firing order/percentage is matched to a indicated load percentage, i.e. 33-1/3%, 50%, etc.) on the generator by skipping one or more firing events in at least one of the first cylinder and the second cylinder to provide a four cycle engine with a variety of skip-cycle operations that improve fuel economy and engine efficiency while reducing emission output.
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine-generator control system of Gillett to incorporate the teachings of Schechter to include wherein the electronic control unit controls a firing control percentage to approximately match a load percentage on the generator by skipping one or more firing events in at least one of the first cylinder and the second cylinder to provide a four cycle engine configured to selectively activate/deactivate a plurality of cylinders based on detected load with a variety of skip-cycle operations that improve fuel economy and engine efficiency while reducing emission output.

Regarding Claim 14, the combination of Gillett and Schechter teaches all the elements of Claim 10.  Gillett discloses “It has been found that instability often occurs in engines of the type best suited for engine-generator sets 10 during no load or light load situations and at start up. The present invention is directed to improving engine stability for engines such as the Cummins VTA-1710-G2 twelve cylinder diesel engine; however, any engine that may be used in engine-generator sets is within the scope of the present invention.” (Col. 3 line 51+).  In other words, Gillett indicates that any engine suitable for use in engine-generator sets was contemplated within the scope of the disclosure.  Additionally, Gillett discloses that any number of cylinders may be activated/deactivated 
However, Gillett does not explicitly teach: wherein the electronic control unit determines that the current draw on the generator is approximately 50% of the power rating of the generator and initiates an approximate 50% sequencing firing control; wherein the approximate 50% sequencing firing control includes skipping approximately half of the normally scheduled spark plug firing events.
Schechter teaches: wherein the electronic control unit (Fig 1 item 100) determines that the current draw (Fig. 2, “% of full indicated load”) on the generator is approximately 50% of the power rating of the generator and initiates an approximate 50% sequencing firing control; wherein the approximate 50% sequencing firing control includes skipping approximately half of the normally scheduled spark plug firing events (Fig. 2 illustrates that at a 50% indicated load; the controller is configured to execute a 50% sequencing firing control where half of the normally scheduled firing events are skipped.  Note that ‘S’ designates a skipped firing event and so 2 cylinders are skipped each engine cycle for a 4-cylinder engine.) in order to provide a four cycle engine with a variety of skip-cycle operations that improve fuel economy and engine efficiency while reducing emission output.
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine-generator control system of Gillett to incorporate the teachings of Schechter to include wherein the electronic control unit determines that the current draw on the generator is approximately 50% of the power rating of the generator and initiates an approximate 50% sequencing firing control; wherein the approximate 50% sequencing firing control includes skipping approximately half of the normally scheduled spark plug firing events in order to provide a four cycle engine configured to selectively activate/deactivate a plurality of cylinders based on detected load with a variety of skip-cycle operations that improve fuel economy and engine efficiency while reducing emission output.
Regarding Claim 15, the combination of Gillett and Schechter teaches all the elements of Claim 10.  Gillett discloses “It has been found that instability often occurs in engines of the type best suited for engine-generator sets 10 during no load or light load situations and at start up. The present invention is directed to improving engine stability for engines such as the Cummins VTA-1710-G2 twelve cylinder diesel engine; however, any engine that may be used in engine-generator sets is within the scope of the present invention.” (Col. 3 line 51+).  In other words, Gillett indicates that any engine suitable for use in engine-generator sets was contemplated within the scope of the disclosure.  Additionally, Gillett discloses that any number of cylinders may be activated/deactivated depending on the given engine and the particular situation. “It is to be understood fewer than six cylinders or more than six cylinders may be deactivated depending on the engine and the particular situation.” (Col. 5 line 20+).  Therefore the disclosure understandably extends to other types of engines (e.g. spark ignition, non V-type cylinder arrangements, etc.) and deactivating any number of cylinders of a given engine used in an engine-generator set. 
However, Gillett does not explicitly teach: wherein the electronic control unit determines that the current draw on the generator is approximately 75% of the power rating of the generator and initiates an approximate 75% sequencing firing control; wherein the approximate 75% sequencing firing control includes skipping approximately 25% of the normally scheduled spark plug firing events.
Schechter teaches: wherein the electronic control unit (Fig 1 item 100) determines that the current draw (Fig. 2, “% of full indicated load”) on the generator is approximately (33-1/3%, 50%, 66-1/3%, etc.),  of the power rating of the generator and initiates an approximate (see firing order examples A-D which correspond to the aforementioned % of full indicated loads on the engine.  For example at 66-1/3% of indicated full load approximately 1/3 of the firing opportunities are skipped.  At 50% of indicated full load half (50%) of firing opportunities are skipped) sequencing firing control; wherein the approximate (33-1/3%, 50%, 66-1/3%, etc.) sequencing firing control includes skipping approximately (see firing order examples A-D which correspond to the aforementioned % of full indicated loads on the engine.  For example at 66-1/3% of indicated full load approximately 1/3 of the firing opportunities are skipped.  At 50% of indicated full load half (50%) of firing opportunities are skipped) of the normally scheduled spark plug firing events (Examiner notes that Schechter does not explicitly disclose the claimed % indicated of full load “75%” and corresponding “25%” of firing opportunities skipped.  However, Schechter states “While the invention has been shown and described in connection with the specific load level examples of FIG. 2, it will be clear that the firing orders are only illustrative, and that other skip cycle sequences would be effected as the load changes from the examples of cases A-D.”.  Therefore it is readily understood that the disclosure is not limiting and a person of ordinary skill in the art at the time of applicant’s filing would understand that a 75% indicated load rating would preferably result in approximately 25% of firing opportunities skipped without any inventive effort.  Essentially, the disclosure establishes the preferable relationship of % indicated load to % skipped firing opportunities and selection of a preferred % indicated load and corresponding % skipped firing opportunities within 
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the engine-generator control system of Gillett to incorporate the teachings of Schechter to include wherein the electronic control unit determines that the current draw on the generator is approximately 75% of the power rating of the generator and initiates an approximate 75% sequencing firing control; wherein the approximate 75% sequencing firing control includes skipping approximately 25% of the normally scheduled spark plug firing events in order to provide a four cycle engine configured to selectively activate/deactivate a plurality of cylinders based on detected load with a variety of skip-cycle operations that improve fuel economy and engine efficiency while reducing emission output.


Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Staley et al. (U.S. 2014/0163839A1). in view of Falkowski et al. (U.S. 2011/0180043A1).
Regarding Claim 17, Staley teaches all the elements of Claim 16 as indicated above.  Staley discloses a generator system (i.e. electronically controlled internal combustion engine and alternator, configured to selectively activate/deactivate at least one cylinder based on engine operating conditions, e.g. electrical load of the vehicle system/accessories manifested through the alternator onto the engine crankshaft).  Staley discloses that the ECM (electronic control module) is specifically configured to determine electrical demand (For example, the torque modifier module 252 may select the torque modifier value based on whether the A/C is on or off, a level of electrical demand (to determine a load on the alternator or generator), and/or other loads on the wherein the electronic control unit deactivates at least one of the first cylinder and the second cylinder based on an indication that the measured electrical demand is less than a predetermined percentage of the electrical energy/power rating of the generator (i.e. a predetermined electrical demand such as 50%”). However, Staley does not explicitly teach wherein the electronic control unit deactivates at least one of the first cylinder and the second cylinder based on an indication that the measured current draw is less than a predetermined percentage of the power rating of the generator.
Falkowski discloses “This disclosure relates using open loop and, alternately, closed loop electronic fuel injection (EFI) systems with electrical sensing and crank position sensing on internal combustion engines, particularly in genset engines as one example. Various engine sensors, including for example air sensors, send signals to an electronic control unit (ECU) which in turn controls the fuel/air mixture to reach the requested relative air-to-fuel ratio (AFR) resulting in improved and efficient engine performance. The electrical sensor determines the amount of power being output by the alternator and the amount of power being drawn by the system to further calibrate the AFR. The crank position sensor determines the location of the piston in order to facilitate optimal spark timing. This information is provided to the ECU to control the AFR and control the spark timing to maintain optimal engine performance and efficiency.”; ¶0001), and “At different engine speeds and loads where load, for example, is the alternator output, different spark timings are needed to attain optimal performance. The problem is that current genset engines are equipped with a simple One solution for a genset engine, as described herein, is to provide an electrical sensor and crank position sensor to allow the genset engine to change spark timing dependent on speed, load, and/or other parameters, thereby optimizing exhaust emissions and engine performance without a noticeable degradation in performance.”; ¶0013), and “Genset engines generally are stand-alone engines that generate power to run electrical devices. Measuring current load or voltage information, in engine-related applications, is rare for engines other than gensets. And, since power generation is a function of a genset engine, using load, current draw and voltage information as factors in determining engine performance optimization is advantageous. For example, the ECU can use the current and voltage information to calculate the generator power (generator power=voltage.times.current). The power can then be used as an input to lookup tables such as the requested AFR table. In another example, the ECU can use the calculated power to compare it to a certain limiting value, and determine if the genset should shut down or limit itself when a certain power output is reached, thereby acting like a software fuse or breaker.”; ¶0015); and “Therefore, one solution herein is to measure the current load and/or voltage using an electrical sensor and obtaining the crank position using the crank position sensor, so as to adjust the spark timing of the ignition system prior to degradation of performance. And, even though other sensors may be present, it may be enough that the electrical sensor and crank position sensor alone may be sufficient provide data to the ECU to ensure that performance is not degraded. It is to be realized that changes in the genset engine performance can occur when loads decrease and even though the description herein generally relates to a load increase, the functionality of the system when loads decrease is much the same. “; ¶0027), and “With reference to the electrical sensor and the information it reads (e.g. current and/or voltage information from an alternator), the ECU 114 in one embodiment can use the current and/or voltage information to calculate the generator power (e.g. generator power=voltage.times.current). The power can then be used as an input to one or more lookup tables in the ECU, such as for example the requested AFR table. In some embodiments, the power calculated could be used to compare it to a certain limiting value and then determine whether the genset engine 126 should shut down or limit itself, such as for example when a certain power output is reached. In such a configuration, the EFI system can act like a software fuse or breaker. In yet another embodiments, if the alternator 128 efficiency is known, the engine power can also be calculated (engine power=genset power/alternator efficiency) and the engine power can be used in the calibration, e.g., as an input to the requested AFR lookup table.” (¶0038+), and lastly “When the power draw 140 increases or decreases, the ECU 114 nearly instantaneously sends a signal to adjust the spark timing, resulting in a minimal performance degradation even with an increased/decreased load.” (¶0047)
Therefore Falkowski discloses a genset engine system configured to desirably and advantageously directly measure “current draw” of an electrical system and/or calculate engine/generator power “efficiency” and compare either to a predetermined “limiting value” in order to “maintain optimal engine performance and efficiency.”; (¶0001) and “to allow the genset engine to change spark timing dependent on speed, load, and/or other parameters, thereby optimizing exhaust emissions and engine performance without a noticeable degradation in performance”; (¶0013).  The disclosed system establishes a known correlation between power draw (i.e. electrical demand/load) and mechanical load on the generator (i.e. internal combustion engine driving an alternator).  Falkowski further establishes that the disclosed system, in contrast to systems that do NOT include direct measurement of current/voltage/power draw, is able to more rapidly respond to changes in load.  As a result, the ECU can 
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the electrical load based selective cylinder activation/deactivation control system of Staley incorporate the teachings of Falkowski to include wherein the electronic control unit deactivates at least one of the first cylinder and the second cylinder based on an indication that the measured current draw is less than a predetermined percentage of the power rating of the generator in order that the control system can rapidly respond to increasing/decreasing loads such that engine exhaust emissions and performance are improved without a noticeable degradation in performance.

Regarding Claim 18, the combination of Staley and Falkowski teaches all the elements of Claim 17 as indicated above.  Staley discloses that the ECM (electronic control module) is specifically configured to determine electrical demand (For example, the torque modifier module 252 may select the torque modifier value based on whether the A/C is on or off, a level of electrical demand (to determine a load on the alternator or generator), and/or other loads on the accessory belt 204. In one example, the torque modifier module 252 may compare the electrical demand to a predetermined electrical demand such as 50%.”; ¶0049) for the purpose of determining whether or not overall load on the engine satisfies a threshold load (i.e. torque) condition for activating/deactivating individual cylinders.  Therefore Staley further teaches wherein the electronic control unit activates one of the first cylinder and the second cylinder based on detection of a predetermined increase of the electrical demand on the equipment (¶0049; i.e. an increased predetermined electrical demand greater than 50%”). 
current draw on the equipment.
As noted above Falkowski discloses a genset engine system configured to desirably and advantageously directly measure “current draw” of an electrical system and/or calculate engine/generator power “efficiency” and compare either to a predetermined “limiting value” in order to “maintain optimal engine performance and efficiency.”; (¶0001) and “to allow the genset engine to change spark timing dependent on speed, load, and/or other parameters, thereby optimizing exhaust emissions and engine performance without a noticeable degradation in performance”; (¶0013).  The disclosed system establishes a known correlation between power draw (i.e. electrical demand/load) and mechanical load on the generator (i.e. internal combustion engine driving an alternator).  Falkowski further establishes that the disclosed system, in contrast to systems that do NOT include direct measurement of current/voltage/power draw, is able to more rapidly respond to changes in load.  As a result, the ECU can rapidly respond to increasing/decreasing loads such that engine exhaust emissions and performance are improved without a noticeable degradation in performance.
Therefore it would have been obvious to one with ordinary skill in the art at the time of filing of the invention to have modified the electrical load based selective cylinder activation/deactivation control system of Staley incorporate the teachings of Falkowski to include wherein the electronic control unit (re)activates at least one of the first cylinder and the second cylinder based on a detection of a predetermined increase of the current draw on the equipment in order that the control system can rapidly respond to increasing/decreasing loads such that engine exhaust emissions and performance are improved without a noticeable degradation in performance.

Claims 1-8 are rejected under 35 U.S.C. 103 as being unpatentable over Gillett et al. (U.S. 4625123) in view of Staley et al. (U.S. 2014/0163839A1).
Regarding Claim 1 Gillett teaches: Portable jobsite equipment  (“In situations in which a source of electricity is not readily available such as at construction sites and with recreation vehicles, an engine-generator set provides necessary electricity to run equipment.”; Col. 1 line 25+) comprising: a generator comprising an internal combustion engine (Fig. 1, item 12) and an alternator (Fig. 1, 14), wherein the internal combustion engine comprises: a first cylinder including; a second cylinder (Fig. 1, an exemplary engine is shown with 12 cylinders where for example 6 cylinders are selectively activated/deactivated in response to detected current load.  However, any number of cylinders and any type of engine suitable for driving an alternator/generator is contemplated by the disclosure.  See “however, any engine that may be used in engine-generator sets is within the scope of the present invention.”) an electronic control unit (Fig. 1; “Although the switches 44 and 52 are illustrated as electro-mechanical switches operated by the coils 58 and 68, solid state switches such as transistors, silicon controlled switches or other appropriate devices may be used.”; Col. 4 line 60+) configured to activate and deactivate at least one of the first cylinder and the second cylinder (Fig. 2, responsive to detected current load of 10% or less of the rated load the controller is configured to deactivate 6 of the cylinders by withholding fuel.), and a load source receiving supplied power from the generator (Fig. 1, alternator 14 and any implicitly attached electrical loads); wherein the electronic control unit activates one of the first cylinder and the second cylinder in response to a threshold increase of the load source (Fig. 2, “at 20% of rated load or greater load sensor closes contact 52, fuel valve is energized and the engine runs on all 12 cylinders again.).
The present invention is directed to improving engine stability for engines such as the Cummins VTA-1710-G2 twelve cylinder diesel engine; however, any engine that may be used in engine-generator sets is within the scope of the present invention.” (Col. 3 lines 50+).
Gillett does not explicitly teach wherein the first and second cylinders each include “a first spark plug configured to create a first electrical spark” and “a second spark plug configured to create a second electrical spark”.
Staley discloses an engine-generator set “The present disclosure relates to internal combustion engines and more specifically to systems and methods for controlling cylinder deactivation.” (¶0001) and “In other features, the engine is a four cylinder engine and the engine operates using two cylinders when in the cylinder deactivation mode. The accessory load includes an alternator. The accessory load includes an air conditioning (AC) compressor. The accessory load includes an alternator and an air conditioning (AC) compressor.” (¶0007).  Additionally, one disclosed embodiment is a 4-cylinder engine and therefore two cylinders are selectively deactivated (by halting spark ignition, fuel delivery, opening/closing of the cylinder intake valves; or any combination thereof.  See ¶0004; ¶0031) based on the overall load being driven by the engine.
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere 
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
 Here, it would have been obvious to one skilled in the art at the time of the invention to include the wherein the first and second cylinders each include “a first spark plug configured to create a first electrical spark” and “a second spark plug configured to create a second electrical spark” by (B) Simple substitution of one known element for another to obtain predictable results as taught by Staley (i.e. substituting a spark ignition engine configured to drive an alternator to produce electricity and further Gillett because it does no more than yield predictable results of increasing engine stability at no load and light load situations for other known engine-generator systems since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 2, the combination of Gillett and Staley teaches all the elements of Claim 1 as indicated above.  The exemplary embodiment of Gillet is a diesel engine which combusts air/fuel mixtures through compression ignition.  Therefore Gillet does not explicitly disclose a spark ignition engine wherein a control unit is configured to control timing of one or more spark plug firing events.  However, as previously noted, the diesel engine embodiment is non-limiting.
As indicated above Staley discloses an engine-generator set “The present disclosure relates to internal combustion engines and more specifically to systems and methods for controlling cylinder deactivation.” (¶0001) and “In other features, the engine is a four cylinder engine and the engine operates using two cylinders when in the cylinder deactivation mode. The accessory load includes an alternator. The accessory load includes an air conditioning (AC) compressor. The accessory load includes an alternator and an air conditioning (AC) compressor.” (¶0007).  Additionally, one disclosed embodiment is a 4-cylinder engine and therefore two cylinders are selectively deactivated (by halting spark ignition, fuel delivery, opening/closing of the cylinder intake valves; or any combination thereof.  See ¶0004; ¶0031) based on the overall load being driven by the engine.  Additionally, Staley teaches: “the engine 102 may be a spark-ignition engine, in which case a spark actuator module 126 energizes a spark plug 128 in the cylinder 118 based on a signal from the ECM 114, which ignites The timing of the spark may be specified relative to the time when the piston is at its topmost position, which will be referred to as top dead center (TDC).  The spark actuator module 126 may be controlled by a timing signal specifying how far before or after TDC to generate the spark. Because piston position is directly related to crankshaft rotation, operation of the spark actuator module 126 may be synchronized with the position of the crankshaft. The spark actuator module 126 may halt provision of spark to deactivated cylinders or provide spark to deactivated cylinders.” (¶0030-¶0031).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 

(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include a spark ignition engine wherein a control unit is configured to control timing of one or more spark plug firing events” by (B) Simple substitution of one known element for another to obtain predictable results as taught by Staley (i.e. substituting a spark ignition engine configured to drive an alternator to produce electricity and further configured to selectively activate/deactivate individual cylinders responsive to detected load; for the exemplary diesel engine in Gillett) into the teachings of Gillett because it does no more than yield predictable results of increasing engine stability at no load and light load situations for other known engine-generator systems since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 3, the combination of Gillett and Staley teaches all the elements of Claim 2 as indicated above.  The exemplary embodiment of Gillet is a diesel engine which combusts air/fuel mixtures through compression ignition.  Therefore Gillet does not explicitly disclose a spark ignition engine wherein a control unit is configured to control timing of one or more spark plug firing events.  Additionally, Gillett doesn’t explicitly teach wherein deactivating a cylinder comprises skipping one or more spark plug firing events.  However, as previously noted, the diesel engine embodiment is non-limiting.
based on a signal from the ECM 114, which ignites the air/fuel mixture….The timing of the spark may be specified relative to the time when the piston is at its topmost position, which will be referred to as top dead center (TDC).  The spark actuator module 126 may be controlled by a timing signal specifying how far before or after TDC to generate the spark. Because piston position is directly related to crankshaft rotation, operation of the spark actuator module 126 may be synchronized with the position of the crankshaft. The spark actuator module 126 may halt provision of spark to deactivated cylinders or provide spark to deactivated cylinders.” (¶0030-¶0031).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:

(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.

(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include a spark ignition engine wherein deactivating a cylinder comprises skipping one or more spark plug firing events” by (B) Simple substitution of one known element for another to obtain predictable results as taught by Staley (i.e. substituting a spark ignition engine configured to drive an alternator to produce electricity and further configured to selectively activate/deactivate individual cylinders responsive to detected load; for the exemplary diesel engine in Gillett) into the teachings of Gillett because it does no more than yield predictable results of increasing engine stability at no load and light load situations for other known engine-generator systems since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Regarding Claim 4, the combination of Gillett and Staley teaches all the elements of Claim 3 as indicated above.  Gillett further teaches: further comprising an auxiliary load source, wherein the electronic control unit activates one of the first cylinder and the second cylinder in response to detection of the auxiliary load source. (Fig. 2, responsive to addition of the load from an auxiliary source such that the overall load is 

Regarding Claim 6, Gillett further teaches: wherein the generator further comprises a current sensor configured to sense a current draw on the generator. (Fig. 1, current sensor 70 is used to sense current draw on the generator as an indicator of rated load.).

Regarding Claims 7-8 Gillett further teaches switching cylinders to/from deactivated state based on detected increases/decreases in current draw on the generator as detected by the current sensor (70).  See Fig. 2, wherein responsive to a situation where “load drops to less than 10% rated” the controller is configured to deactivate cylinders which were previously activated.  Alternatively, responsive to a situation where “load is increased to 20% rated” then the controller is configured to re-activate cylinders which were just previously deactivated.  Therefore Gillett teaches:  wherein an increase in current draw on the generator is detected by the current sensor and in response to the increase in current draw, the electronic control unit activates at least one of the first cylinder and the second cylinder, wherein the at least one of the first cylinder and the second cylinder is in a deactivated condition prior to the detected current increase and wherein a decrease in current draw on the generator is detected by the current sensor and in response to the decrease in current draw, the electronic control unit deactivates at least one of the first cylinder and the second cylinder, wherein the first cylinder and the second cylinder are in an activated condition prior to the detected current decrease (See Fig.2)

Regarding Claim 5, the combination of Gillett and Staley teaches all the elemenst of Claim 1.  Gillet further teaches: wherein in response to detection of removal of an auxiliary load, the sequencing control circuit increases an amount of one or more deactivated cylinder events.  (Fig. 2, when load drops to less than 10% rated then a plurality of cylinders are deactivated.  In other words the amount of deactivated cylinder events increases.).  However, Gillet does not explicitly teach an spark ignition engine embodiment wherein the electronic control unit comprises a sequencing control circuit configured to control timing of one or more spark plug firing events; wherein in response to detection of removal of an auxiliary load, the sequencing control circuit increases an amount of one or more skipped spark plug firing events.  However, as previously noted, the diesel engine embodiment is non-limiting.
Staley discloses a spark ignition engine-generator set that increases the amount of one or more skipped spark plug firing events (i.e. deactivates cylinders) responsive to a reduction in detected load below a threshold load. (See ¶0004, ¶0011, ¶0031).
Therefore Staley teaches: wherein the electronic control unit (Fig. 2/4, ECM 114) comprises a sequencing control circuit configured to control timing of one or more spark plug firing events (“the engine 102 may be a spark-ignition engine, in which case a spark actuator module 126 energizes a spark plug 128 in the cylinder 118 based on a signal from the ECM 114, which ignites the air/fuel mixture….The timing of the spark may be specified relative to the time when the piston is at its topmost position, which will be referred to as top dead center (TDC).  The spark actuator module 126 may be controlled by a timing signal specifying how far before or after TDC to generate the spark. Because piston position is directly related to crankshaft rotation, operation of the spark actuator module 126 may be synchronized with the position of the crankshaft. The spark actuator module 126 may halt provision of spark to deactivated cylinders or provide spark to deactivated cylinders.” (¶0030-¶0031).; wherein in response to detection of removal of an auxiliary load (¶0050-¶0052, responsive to a determination that an auxiliary load has been removed, for example, A/C is turned off; and therefore load on the engine has been reduced, the ECM is configured to switch to deactivated cylinder operation when maximum torque under cylinder deactivation exceeds required torque), the sequencing control circuit increases an amount of one or more skipped spark plug firing events (i.e. transitions to deactivated cylinder operation).
“The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 

Here, it would have been obvious to one skilled in the art at the time of the invention to include wherein the electronic control unit comprises a sequencing control circuit configured to control timing of one or more spark plug firing events; wherein in response to detection of removal of an auxiliary load, the sequencing control circuit increases an amount of one or more skipped spark plug firing events” by (B) Simple substitution of one known element for another to obtain predictable results as taught by Staley (i.e. substituting a spark ignition engine configured to drive an alternator to produce electricity and further configured to selectively activate/deactivate individual cylinders responsive to detected load; for the exemplary diesel engine in Gillett) into the teachings of Gillett because it does no more than yield predictable results of increasing engine stability at no load and light load situations for other known engine-generator systems since it has been held that the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (MPEP 2143).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gillett et al. (U.S. 4625123) in view of Staley et al. (U.S. 2014/0163839A1) in further view of Curlett (U.S. 2015/0280489).
Regarding Claim 9, the combination of Gillett and Staley teaches all the elements of Claim 1 as indicated above.  Gillett further discloses that exemplary known uses for engine-generator sets include “In certain situations such as hospitals, nursing homes, construction sites, and recreational vehicles an auxilliary source of electricity is necessary. For example, in hospitals standby electrical power provided by engine-In situations in which a source of electricity is not readily available such as at construction sites and with recreation vehicles, an engine-generator set provides necessary electricity to run equipment.” (Col. 1 line 19+). 
However, Gillett does not explicitly disclose “wherein the portable jobsite equipment comprises a light tower”.
Curlett discloses “The invention relates to a portable, skid mounted, wheeled and/or collapsible hybrid-power lighting and energy management system for harsh, remote and/or high latitude locations. The system combines an internal combustion engine (ICE) power source with a control system for providing power to light system. The system may also include a battery storage system, an ICE heating system and/or renewable solar and/or wind power systems in a manner that improves efficiency and reliability of operation in such locations, while preserving and improving functionality of operation and significantly reducing operator interaction during set-up and operation.” (¶0001), and “Portable light towers have been used extensively for lighting of a wide range of locations including construction sites, oil and gas drilling sites, stadiums, mines, military zones and a large number of other locations and applications.” (¶0002) and “In a further aspect, the invention provides a portable hybrid lighting system including: a control system having at least one controller; at least one light system operatively supported by a mast and operatively connected to the control system; an internal combustion engine (ICE) having a power generator, the ICE operatively connected to the control system and the ICE power generator for generating electrical power…” (¶0076).  Therefore Curlett disclose that light tower systems, suitable for use on construction sites, and configured with an internal combustion engine driven generator set, were known in the art at the time of applicant’s filing.
In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that “‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’” KSR, 550 U.S. at ___, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way; 
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.
(E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; 
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
Here, it would have been obvious to one skilled in the art at the time of the invention to include ”wherein the portable jobsite equipment comprises a light tower by (C) Use of known technique to improve similar devices (methods, or products) in the same way as taught by Curlett into the teachings of Gillett because it does no .

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Patterson et al. (U.S. 2016/0123193A1) discloses apparatus and methods for selectively deactivating cylinders in internal combustion engines.  “Poppet valves are widely used in Diesel engines, spark-ignited engines, and other reciprocating piston machines. Diesel engines are widely used in heavy duty vehicles, light duty vehicles, electrical generators, and a variety of other applications.  Typically, engines are sized larger than needed for the majority of their service in order to provide reserve power for excessive loads such as hill climbing or passing in the case of road vehicles or to support an unusually high power requirement in the case of stationary power generators or stationary refrigeration vehicles on an especially hot day. Consequently, much of the time the engine is operated at a fraction of its design power capability in particular applications involving extensive idling and/or light load operation such as military surveillance vehicles, idling long haul trucks and stationary electric generators, etc.” (¶0004-¶0005) and “Since the engine power is larger than optimum for best economy under moderate load operation, cylinder cut-out or deactivation is desirable. This not only saves fuel, but lowers emissions as well. Hence, there exists a need to enable cylinder cut-out for some cylinders of a multi-cylinder engine 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747